DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-24, 26, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (WO2014190217) in view of Akimoto et al. (20040037926).
Contractor teaches a method for operating a food processing system allowing reconstitution and/or structuration and/or texturization of dehydrated food materials (any product produced), the system comprising a dosing system comprising a single container (par. 0029 last 2 lines; par. 0025 single container with respect to individual ingredient; relative a single reconstitution food processing unit; with respect to claim 2 changing the single container to a different single container) comprising food material (par. 0021), the system further comprising a single reconstitution food processing unit (par. 0029 single ingredient mixer chamber) to which the single container from the dosing system can be connected (par. 0029), the single reconstitution food processing unit comprising at least one product inlet for the food material coming from the single container (fig. 1 ref. 329), at least one liquid inlet (fig. 1 ref. 324) for liquid to be mixed with the food material (par. 0031) and at least one product outlet at one end of the single reconstitution food processing unit for in-line depositing a formed food (par. 0034), the system further comprising a depositing area where the formed food from the single reconstitution food processing unit is dispensed (par. 0034 ref. 503), and the depositing area and the single reconstitution food processing unit being moveable with respect to each other (par. 0034) in such a wav that different food shapes and/or patterns from one or different food materials can be formed in the depositing area (par. 0034), the method comprising:
Attaching the single container to the product inlet to deliver a dehydrated food material into the processing unit (fig. 1 par. 0027-0027),
Retrieving information of the dehydrated food material on the single container (par. 0020; selection; par. 0024 liquid vs. powder; par. 0047 storage time; par. 0049 inventory) and a recipe (par. 0019, par. 0020) from a database or a control unit (par. 0019, par. 0020) to adapt process parameters in the processing unit to deliver a hydration level (par. 0027; any hydration level; par. 0031 viscosity) and/or food material structure (par. 0034) and/or texture desired (par. 0027; any texture level; par. 0031; par. 0041) for a food product and processing the dehydrated food material in the single reconstitution food processing unit and delivering at least one layer of the food product into the depositing area (par. 0034).
Contractor is silent to the at least one reconstitution food processing unit in the food processing system is an extrusion unit comprising two parallel screws.
Contractor teaches a system including an ingredient mixing module which is not limited for extruding through a nozzle and thus one of ordinary skill in the art would have been motivated to look to methods of extrusion of food products for forming different shapes.
Akimoto teaches a mixing module for ingredients to be extruded therefrom through a nozzle (par. 0013), in addition to teaching mixing of the ingredients with a twin-screw extruder (par. 0007; fig. 3 ref. 10).
Since Contractor teaches an ingredient mixing module, since Contractor recognizes blades (par. 0032) and auger in the mixing chamber (par. 0039) in addition to teaching specifically that other mixing mechanisms could be used for different mixtures (par. 0033) and since Akimoto teaches a same mixing system, and teaches a specific mixing method which would accomplish the same hydration of the dry ingredient without affecting the system as taught by Contractor (par. 0033).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one method of mixing ingredients as taught by Contractor (par. 0032) with that of another as taught by Akimoto, including an extrusion unit comprising twin-screws thus providing the same desired mixing at controlled speeds (par. 0033) and allowing reconstitution and/or structuration and/or texturization of dehydrated food materials from a nozzle as taught by both.
A step of changing the single container to a different single container in order to dispense a further layer of the food product or of a different food material, this step being repeated one or a plurality of successive times (par. 0023; refill; par. 0049 future use).
Wherein the at least one layer of the product dispensed can be selectively heated and/or cooked by a cooker (par. 0036).
The food material is a powder (par. 0021).
With respect to claims 23 and 24 and the processing unit comprising a heater or a heating area and as taught by Akimoto (par. 0007).  Since Contractor teaches mixing of the ingredients and since Akimoto teaches self-heating of the ingredients due to friction or providing a heating apparatus.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a heating area and/or heater before delivering the at least one layer of the food product into the depositing area as taught by Akimoto for its art recognized purpose of increasing miscibility of the ingredients relative the added water and/or for its art recognized purpose of concurrently cooking the food ingredients prior to extrusion as taught by Akimoto (par. 0007) or in the instance of yeast as an ingredient, if the temperature is too low the yeast of the dough will remain dormant (col. 6 lines 3-11) and thereby allowing reconstitution and/or structuration and/or texturization of dehydrated food materials as desired by both.
Independently controlling a processing speed/rate of the at least one reconstitution food processing unit (par. 0032), a product flow rate and/or a liquid flow rate in the at least one reconstitution food processing unit (par. 0019, 0028), and a product temperature (par. 0036) to generate different food material structures and/or textures of a deposited food product (par. 0036).
The single container in the dosing system comprises an identification member (par. 0023, 0024; on-line off-line) with the information on the dehydrated food material delivered to the single reconstitution food processing unit (par. 0025, 0030).
Though silent to the direction of rotation of the screw elements taught by Akimoto.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the two parallel screws of the extrusion unit rotate in the same direction for its art recognize purpose of providing rotation which both admixes and advances the product by the screw down the chamber for discharge as desired by Contractor and Akimoto.

Claims 25, 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (WO2014190217) in view of Akimoto et al. (20040037926) and Guibert (4490046).
Contractor teaches a system including an ingredient mixing module which is not limited for extruding through a nozzle and thus one of ordinary skill in the art would have been motivated to look to methods of extrusion of food products as taught by Guibert.
Guibert teaches known components for extruding food ingredients.
Though Contractor is silent to a cooling area is.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a cooling area of the die taught by Contractor thus providing the advantage of by providing a die with a cooling jacket as taught by Guibert such that in the instance the product is not to be immediately baked is at a temperature specific to be stored for future use and baking (col. 6 lines 12-19).
Though silent to a cooling area is arranged after the at least heating area.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a cooling area by providing a die with a cooling jacket as taught by Guibert such as in the instant case when the product is not to be immediately baked but stored for future use and baking (col. 6 lines 12-19).
Since Contractor teaches the addition of water.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to pre-heat the liquid introduced through the at least one liquid inlet as taught by Guibert (col. 6 lines 8-11) for its art recognized purpose of attaining optimum temperature since if the temperature is too low the yeast of the dough will remain dormant (col. 6 lines 3-11) and thus allowing reconstitution and/or structuration and/or texturization of dehydrated food materials (any product produced.
Though silent to the profile of the screws as taught by Akimoto.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the extrusion unit comprises a plurality of segments with different profiles (col. 5 lines 45-63) as taught by Guibert for its art recognized and applicants intended purpose of to achieve different shear generation and/or mixing and/or aeration of the food product flowing through the plurality of segments thereby further providing the advantage of producing the desired product viscosity.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the extrusion unit comprises an end segment configured to avoid backflow of the food product as taught by Guibert (col. 5 lines 24-27) since both teach a same forcing of the product through an outlet and providing the unit which pumps the developed product to the outlet, i.e. thereby avoiding backflow due to positively provided pressure.

Response to Arguments
	With respect to applicants urging Contractor is silent to teaching the claimed “single container”, it is initially noted claimed 2 requires changing of the single container to a different single container.  
	In addition, it is noted the claimed food processing system and dosing system are claimed as “comprising” which is open to additional elements.
	Contractor is further taken to teach such with respect to specifically teaching at par. 0030 during the transfer of ingredients the mixing chamber can only be aligned with one tube connection for powder or liquid transfer, where Contractor teaches a single reconstitution food processing unit, i.e. mixing chamber.
	With respect to applicants urging Guibert is silent to the claimed single reconstitution food processing unit, it is noted newly cited Akimoto is relied upon to teach such.  More specifically Akimoto teaches the single reconstitution food processing unit comprising two parallel screws.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792